                      Case 2:08-cr-00064-JCM-GWF Document 793 Filed 06/19/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     UNITED STATES OF AMERICA,                              Case No. 2:08-CR-64 JCM (GWF)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10      STEVEN GRIMM, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is Assistant Federal Public Defender Heidi Ojeda’s motion to
               14      withdraw and for appointment of CJA counsel. (ECF No. 791). On June 8, 2020, this court
               15      construed Steven Grimm’s (“defendant”) motion for preliminary injunction as a motion for
               16      compassionate release and instructed the FPD to review defendant’s case. (ECF No. 790).
               17      Consistent with this court’s order and with General Order 2020-06, the FPD reviewed defendant’s
               18      case and determined that it has a prohibitive conflict of interest. (ECF No. 791).
               19             Thus, the FPD—again in accordance with this court’s order and General Order 2020-06—
               20      now moves for the appointment of CJA counsel. Id. Good cause appearing, Ms. Ojeda’s motion
               21      to withdraw and for appointment of CJA counsel is granted.
               22             Accordingly,
               23             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Ms. Ojeda’s motion to
               24      withdraw and for appointment of CJA counsel (ECF No. 791) be, and the same hereby is,
               25      GRANTED.
               26             DATED June 19, 2020.
               27
                                                                     __________________________________________
               28                                                    UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
